DETAILED ACTION
The following is a first action on the merits of application serial no. 17/184088 filed 2/24/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 2/24/21 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-“a traveling mode control unit (generic placeholder) configured to set…….any one of the plurality of traveling modes…….(function)” in claim 1.
-“an internal combustion engine control unit (generic placeholder) configured to control the internal combustion engine (function)” in claim 1.
-“a prediction increase rate acquisition unit (generic placeholder) configured to…………acquire a prediction increase rate,…….(function)” in claim 1.
-“a transition prohibition setting unit (generic placeholder) configured to prohibit transition to the second traveling mode…….(function)” in claim 1.
-“a prediction rotational speed acquisition unit (generic placeholder) configured to,…….acquire a prediction rotational speed,…….(function)” in claim 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Note: this is not a rejection.

Allowable Subject Matter
Claims 1-5 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lenny Jiang on 7/28/2022.
The application has been amended as follows: 
-In claim 4, line 3, before “magnitude”, “the” has been changed to “a”.
-In claim 4, line 4, before “predetermined”, “the” has been changed to “a”.
-In claim 4, line 4, before “magnitude”, “the” has been changed to “a”.

The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a control device of a vehicle capable of traveling to a plurality of modes including a first mode, in response to supply of electric power by a generator, power output by an electric motor to a driving wheel, the generator generating the power using the engine power; and a second mode in which power of engine is transmitted to the wheel, a traveling mode control unit configured to set the plurality of modes in which the vehicle travels; and an engine control unit configured to increase a speed of engine at a predetermined increase rate as a vehicle speed increases when traveling in first mode, and wherein the traveling mode control unit includes a prediction increase rate acquisition unit configured to in the first mode, acquire a prediction increase rate, which is a prediction value of an increase rate of speed of engine, in a case where the mode is shifted to the second mode when the transition condition is satisfied, and a transition prohibition setting unit configured to prohibit transition to the second mode when the transition condition is satisfied, based on the prediction increase rate and the increase rate and in combination with the limitations as written in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Inoue et al 20210269012 is closest prior art having a control device for a vehicle and shows that it is well known in the art to predict engine rotational speed rate increase ([0123]-[0125]) and prohibit travel mode changes based on predetermined engine speed limits ([0093]-[0100]). Inoue ‘012 discloses prohibiting mode change when the engine speed reaches an upper limit in one travel mode and is decreased to a lower limit by the control unit. Inoue ‘012 further discloses using the prediction rate increase to determine which speed the engine should be increased to for the traveling modes. However, ‘012 doesn’t disclose prohibiting the travel mode changes based on the prediction increase rate of engine speed (a transition prohibition setting unit configured to prohibit transition to the second mode when the transition condition is satisfied, based on the engine prediction increase rate and the engine increase rate as written in claim 1).  
-Inoue et al 20210269014 and Inoue et al 11104326 (both being art exempt via 102(b)(1) based on same inventorship) disclose the same invention as described above for Inoue ‘012. Both also lack prohibiting the travel mode changes based on the prediction increase rate of engine speed (a transition prohibition setting unit configured to prohibit transition to the second mode when the transition condition is satisfied, based on the engine prediction increase rate and the engine increase rate as written in claim 1).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        July 29, 2022